ORDER
Musgrave, Senior Judge:
The Court issues this Order to further clarify the question of representation presented by this case and to amend the recent opinion issued in this case. In Slip Op. 98-72 (June 3,1998), the attorney for defendants Joseph Almany and David Jordan, Inc., was listed as Joseph Almany. However, the attorney of record for those two defendants during all relevant periods and for all submissions forming the basis of the opinion in Slip Op. 98-72 was David K. Geren. Mr. Geren attempted to withdraw from this case by submitting a Substitution of Attorney. The Substitution was defective however and the Court ordered Mr. Geren to correct the deficiency. See United States v. Almany, et al., Slip Op. 98-66 (May 19, 1998). Mr. Geren did not correct that situation between the time of the issuance of Slip Op. 98-66 and Slip Op. 98-72, and is still the attorney of record on this case. In addition to seeking a swift resolution of this problem, the Court admonishes defendants Joseph Almany and David Jordan, Inc., that Mr. Almany may choose to represent himself pro se, as apparently was intended in the original and faulty Substitution, but that the corporate entity of David Jordan, Inc., requires counsel to proceed in this court. Therefore it is hereby
Ordered that Slip Op. 98-72 be amended by striking the words Joseph Almany from page two, line three, and replacing them with Law Offices of David K. Geren (David K. Geren); and it is further
*498Ordered that Mr. Geren submit to this Court a motion for withdrawal pursuant to USCIT R. 75(d), due to this Court within 10 days of the issuance of this Order; and it is further
Ordered that Mr. Geren submit a Substitution of Attorney pursuant to USCIT R. 75(c) identifying the new attorney ofrecordfor both Joseph Almany and David Jordan, Inc., due to this Court within 10 days of the issuance of this Order.